84084: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-21247: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84084


Short Caption:IN RE:  ESTATE OF LAUGHTONCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - PR2000415Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/25/2022 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnn Rafael-StrakaRussel J. Geist
							(Hutchison & Steffen, LLC/Las Vegas)
						Joseph J. Powell
							(Hutchison & Steffen, LLC/Las Vegas)
						Devon T. Reese
							(Hutchison & Steffen, LLC/Las Vegas)
						Robert E. Werbicky
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentRichard P. SchulzeRobert A. Dotson
							(Dotson Law)
						Justin C. Vance
							(Dotson Law)
						





Docket Entries


DateTypeDescriptionPending?Document


01/18/2022Filing FeeFiling Fee due for Appeal. (SC)


01/18/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-01680




01/18/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-01682




01/21/2022Filing FeeFiling Fee Paid. $250.00 from Hutchison & Steffen.  Check no. 2019. (SC)


01/21/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).22-02234




01/25/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)22-02452




02/09/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICED FILED ON 2/9/22) (SC)


02/09/2022Notice/OutgoingIssued Notice of Rejection of Deficient Docketing Statement. Corrected docketing statement due: 5 days. (SC)22-04441




02/11/2022Docketing StatementFiled Docketing Statement Civil Appeals. (REJECTED PER NOTICE ISSUED 2/11/12) (SC)


02/11/2022Notice/OutgoingIssued Notice of Rejection of Deficient Docketing Statement. Corrected docketing statement due: 5 days. (SC)22-04771




02/11/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-04776




02/15/2022Docketing StatementFiled Appellant's Amended Civil Docketing Statement. (SC)22-05116




02/16/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 12, 2022, at 10:00 AM. (SC)22-05172




05/09/2022Settlement Program ReportFiled Final Report/Other. This matter should be removed from the Settlement Program. (SC)22-14684




05/10/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)22-14811




05/20/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  Respondent may file any reply within 14 days from the date that appellant's response is served.  (SC)22-16156




06/14/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's response to order to show cause due: July 5, 2022. (SC)22-18831




07/05/2022Notice/IncomingFiled Appellant's Notice of Appearance for Robert E. Werbicky. (SC)22-21068




07/05/2022MotionFiled Joint Motion to Dismiss Appeal. (SC)22-21069




07/06/2022Order/DispositionalFiled Order Dismissing Appeal.  Pursuant to the joint motion of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-21247





Combined Case View